DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       HENRY D. BRIODY,

                            Appellant,

                                v.

 DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
               DIVISION OF LICENSING,

                             Appellee.


                           No. 2D21-644



                       September 24, 2021

Appeal from the Department of Agriculture and Consumer Services,
Division of Licensing.

Henry D. Briody, pro se.

Michael T. McGuckin, Senior Attorney, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2